        Case 2:19-cv-00418-AKK Document 24 Filed 11/18/19 Page 1 of 1                    FILED
                                                                                2019 Nov-18 AM 10:28
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

DANIELLE SAVOYE,                          )
                                          )
                   Plaintiff,             )
                                          )
      vs.                                 ) CASE NO. 2:19-CV-00418-AKK
                                          )
USAA FEDERAL SAVINGS BANK,                )
                                          )
                   Defendant.             )

                                     ORDER

      In light of the Notice of Settlement, doc. 23, this action is DISMISSED

WITHOUT PREJUDICE. The court shall retain jurisdiction over the parties until

January 2, 2020 for the purpose of enforcing their settlement agreement. The court

ORDERS that the parties shall file a formal stipulation of dismissal by January 2,

2020. Otherwise, after that date, this case will be deemed dismissed with prejudice.

      DONE the 18th day of November, 2019.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE
